Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
         Priority
This application is a 371 of PCT/US2019/033921 05/24/2019, is acknowledged. 
Status of Claims
Claims 1-6, 12, 14, 21, 25, 34, 43, 47, 50, 52, 54, 57-58, 62, 72, 75, 78, 116-117, 123, 133, 136-137, 141 and 143-146 are currently pending in the application. 
Receipt is acknowledged of amendment / response filed on May 13, 2022 and that has been entered. 
Information Disclosure Statement
Receipt is acknowledged of Information Disclosure Statement (IDS), filed on 05/13/2022, which has been entered in the file.
Response to Election/Restriction
In response to the restriction requirement Applicants have elected Group I, which now includes claims 1-6, 12, 14, 21, 25, 34, 43, 47, 50, 52, 54, 57-58, 62, 72, 75, 78, 116-117, 123, 133, and 136-137 drawn to a compound of formula (I-A) and the elected species as set forth and found to Compound A33, such as, 
    PNG
    media_image1.png
    95
    308
    media_image1.png
    Greyscale
 , without traverse, is acknowledged. However, during a telephonic interview with Mr. Andrew Keith (Attorney for Applicant) on May 16, 2022, Applicant has agreed to cancel non-elected claims 141 and 143-146 and therefore, the restriction requirement is hereby withdrawn and hence, all remaining pending claims 1-6, 12, 14, 21, 25, 34, 43, 47, 50, 52, 54, 57-58, 62, 72, 75, 78, 116-117, 123, 133, and 136-137 are currently examined and found allowable over the prior art of record.
Claims 141 and 143-146 are withdrawn from further consideration pursuant to 37 C.F.R. 1.142 (b) as being drawn to a non-elected subject matter.
		Applicants preserve their right to file a divisional on the non-elected subject matter.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Andrew Keith on May 16, 2022. 
 The application has been amended as follows: 
a.          Claims 141 and 143-146 have been canceled. 
Reasons for allowance
The following is an Examiner's statement of reasons for allowance:
Claims 1-6, 12, 14, 21, 25, 34, 43, 47, 50, 52, 54, 57-58, 62, 72, 75, 78, 116-117, 123, 133, and 136-137 are being allowed since the instantly claimed inventions are neither obvious nor anticipated by the prior art (the closest art US 9,173,939 IDS) and there is no suggestion or motivation to modify any prior art compound to obtain the instantly claimed the invention of formula 
    PNG
    media_image2.png
    174
    219
    media_image2.png
    Greyscale
, which is uniquely substituted by different variables, such as, D, X, Y, Z and R etc. Therefore, the instant claims 1-6, 12, 14, 21, 25, 34, 43, 47, 50, 52, 54, 57-58, 62, 72, 75, 78, 116-117, 123, 133, and 136-137 are found allowable over the prior art of record.
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D. whose telephone number is (571) 272-0706. The examiner can normally be reached on Monday-Thursday from 7:30 AM - 6:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane, can be reached at (571) 272-0699.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.






/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626